Name: Commission Regulation (EEC) No 2194/88 of 22 July 1988 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 88 Official Journal of the European Communities No L 195/35 COMMISSION REGULATION (EEC) No 2194/88 of 22 July 1988 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by the Italian intervention agency Regulations (EEC) No 2964/86 and (EEC) No 1294/87, shall be put up for sale at a price fixed at a standard rate in advance. The selling price shall be 180 ECU per 100 kilograms. The hindquarters must be deboned within 30 days of taking over, under surveillance by the Italian intervention agency in a cutting room approved by the latter. 2 . The Italian intervention agency shall first sell those hindquarters which have been in storage for the longest time. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 2173/79 and (EEC) No 569/88 . 4. Details of the quantities available, the places of storage of the meat and the addresses of the approved cutting rooms may be obtained from the address given in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas the Italian intervention agency has bought in certain quantities of hindquarters under Regulations (EEC) No 2964/86 (3) and (EEC) No 1294/87 (4) ; whereas, in the present market situation, there are certain outlets for part of those quantities ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98/69 0, as amended by Regulation (EEC) No 429/77 (6), provides that the prices for the sale of frozen beef by the intervention agencies may be fixed at a standard rate in advance ; whereas that system of sale should be used ; Whereas the provisions of Commission Regulation (EEC) No 2173/79 Q, as amended by Regulation (EEC) No 1809/87 (8), should be complied with as regards the sale at prices fixed at a standard rate in advance ; whereas, with a view to checking the use or destination of intervention products, provision should be made for the application of Commission Regulation (EEC) No 569/88 (9), as last amended by Regulation (EEC) No 1641 /88 (10) ; Whereas the origin of the meat concerned makes deboning under surveillance compulsory ; whereas, consequently, provision should be made for the lodging of a security sufficiently high to guarantee such deboning ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Beef and Veal, Article 2 1 . To be accepted, applications to purchase must :  be accompanied by a written undertaking from the applicant indicating that the products which he purchases will be deboned under supervision by the Italian intervention agency in a cutting room approved by the latter,  relate to a minimum quantity of 10 tonnes . Where the quantity offered for sale at the delivery point or cold store is less than 10 tonnes, that quantity shall constitute the minimum quantity. 2. A security of 150 ECU per 100 kilograms of hindquarters purchased, to guarantee full deboning in a cutting room approved by the Italian intervention agency, shall be lodged by the purchaser with the competent Italian authorities . As regards that security, the deboning referred to in the first subparagraph shall constitute the primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ("). HAS ADOPTED THIS REGULATION : Article 1 1 . Approximately 2 500 tonnes of hindquarters held by the Italian intervention agency, bought in under (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 370, 30 . 12. 1987, p. 7 . 0 OJ No L 276, 27. 9 . 1986, p. 12. (4) OJ No L 121 , 9 . 5 . 1987, p. 28 . 0 OJ No L 14, 21 . 1 . 1969, p. 2 . ( «) OJ No L 61 , 15 . 3 . 1977, p. 18 . f) OJ No L 251 , 5 . 10 . 1979, p. 12. (8) OJ No L 170, 30 . 6. 1987, p. 23 . (9) OJ No L 55, 1 . 3 . 1988 , p. 1 . Article 3 This Regulation shall enter into force on 25 July 1988 . (10) OJ No L 147, 14. 6 . 1988 , p . 42 . (") OJ No L 205, 3 . 8 . 1985, p. 5 . No L 195/36 Official Journal of the European Communities 23 . 7 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  A T T Fr:A Tf)  BIJLAGE  ANEXO Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestra 81 Tel . 49 57 283  49 59 261 Telex 61 30 03